Motion for leave to appeal to the Court of Appeals granted on condition that within five days from the entry of the order hereon the Morsyl Realty Corporation (1) file a stipulation to hold in escrow, pending the determination of the appeal, the surplus or net profits, or (2) file an undertaking, with corporate surety, to pay over the surplus or net profits to the East River Savings Bank in the event that the order be affirmed or the appeal therefrom be dismissed; otherwise, the motion is denied. The following question is certified: Was the order of the Special Term properly made ? [See ante, p. 825.] *862Settle order with reference to amount of undertaking on notice. Present — Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ,